
	

113 S2838 IS: United States Optimal Use of Trade to Develop Outerwear and Outdoor Recreation Act
U.S. Senate
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2838
		IN THE SENATE OF THE UNITED STATES
		
			September 17 (legislative day, September 16), 2014
			Ms. Cantwell (for herself, Ms. Ayotte, Mr. Portman, Mrs. Feinstein, Mr. Blunt, Mr. Merkley, Mrs. Shaheen, and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide for duty-free treatment of certain recreational performance outerwear, and for other
			 purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the United States Optimal Use of Trade to Develop Outerwear and Outdoor Recreation Act or the U.S. OUTDOOR Act.
		
			2.
			Findings
			Congress finds the following:
			
				(1)
				The outdoor industry generates $646,000,000,000 in consumer spending annually and directly supports
			 6,000,000 jobs.
			
				(2)
				Outdoor activities are vitally important to the health and well-being of the people of the United
			 States.
			
				(3)
				Duty rates on recreational performance apparel are among the highest duty rates imposed by the
			 United States Government, with duties on some recreational performance
			 apparel as high as 28.2 percent.
			
				(4)
				The duties currently imposed by the United States on recreational performance apparel were set in
			 an era during which high rates of duty were intended to protect the
			 production of other apparel in the United States, and before the
			 technologies and innovations that create today's recreational performance
			 apparel industry were developed.
			
				(5)
				In July 2007, the United States International Trade Commission confirmed, in USITC Publication
			 3937, that recreational performance apparel produced in the United States
			 makes up less than 1 percent of the total recreational performance apparel
			 market.
			
				(6)
				The elimination of duties on the importation of certain recreational performance apparel would
			 provide an economic benefit to United States consumers of outdoor products
			 and would promote increased participation in healthy and active
			 lifestyles.
			
			3.
			Knit apparel and accessories
			
				(a)
				Definitions
				The Additional U.S. Note to chapter 61 of the Harmonized Tariff Schedule of the United States is
			 amended—
				
					(1)
					in the heading, by striking Additional U.S. Note and inserting Additional U.S. Notes; and
				
					(2)
					by adding at the end the following new notes:
					
						
							2. (a)
							For purposes of this chapter, the term recreational performance outerwear means trousers (including, but not limited to, paddling pants, ski or snowboard pants, and ski or
			 snowboard pants intended for sale as parts of ski-suits), coveralls and
			 bib overalls, and jackets (including, but not limited to, full zip
			 jackets, paddling jackets, ski jackets, and ski jackets intended for sale
			 as parts of ski-suits), windbreakers, and similar articles (including
			 padded, sleeveless jackets) composed of knit fabrics of cotton, wool,
			 hemp, bamboo, silk, or manmade fiber, or a combination of such fibers,
			 that are either water resistant or treated with plastics, or both, with
			 critically sealed seams, and with 5 or more of the following features:
							
								(i)
								Insulation for cold weather protection.
							
								(ii)
								Pockets, at least one of which has a zippered hook and loop or other type of closure.
							
								(iii)
								Elastic, drawcord, or other means of tightening around the waist or leg hems, including hidden leg
			 sleeves with a means of tightening at the ankle for trousers and
			 tightening around the waist or bottom hem for jackets.
							
								(iv)
								Venting, not including grommet(s).
							
								(v)
								Articulated elbows or knees.
							
								(vi)
								Reinforcement in one of the following areas: the elbows, shoulders, seat, knees, ankles, or cuffs.
							
								(vii)
								Weatherproof closure at the waist or front.
							
								(viii)
								Multi-adjustable hood or adjustable collar.
							
								(ix)
								Adjustable powder skirt, inner protective skirt, or adjustable inner protective cuff at sleeve hem.
							
								(x)
								Construction at the arm gusset that utilizes fabric, design, or patterning to allow radial arm
			 movement.
							
								(xi)
								Odor control technology.
							The term recreational performance outerwear does not include occupational outerwear or garments with an outer surface of looped pile.
							(b)
							For purposes of this Note, the following terms have the following meanings:
							
								(i)
								The term water resistant means that a garment must have a water resistance (see ASTM designations D 3779–81 and D 3781–79)
			 such that, under a head pressure of 600 millimeters, not more than 1.0
			 gram of water penetrates after two minutes when tested in accordance with
			 the current version of AATCC Test Method 35. The water resistance of the
			 garment is the result of a rubber or plastics application to the outer
			 shell, lining, or inner lining.
							
								(ii)
								The term treated with plastics refers to textile fabrics impregnated, coated, covered, or laminated with plastics, as described
			 in Note 2 to chapter 59.
							
								(iii)
								The term sealed seams means seams that have been covered by means of taping, gluing, bonding, cementing, fusing,
			 welding, or a similar process so that water cannot pass through the seams
			 when tested in accordance with the current version of AATCC Test Method
			 35.
							
								(iv)
								The term critically sealed seams means—
								
									(A)
									for jackets, windbreakers, and similar articles (including padded, sleeveless jackets), sealed
			 seams that are sealed at the front and back yokes, or at the shoulders,
			 arm holes, or both, where applicable; and
								
									(B)
									for trousers, overalls and bib overalls and similar articles, sealed seams that are sealed at the
			 front (up to the zipper or other means of closure) and back rise.
								
								(v)
								The term insulation for cold weather protection means insulation with either synthetic fill, down, a laminated thermal backing, or other lining
			 for thermal protection from cold weather.
							
								(vi)
								The term venting refers to closeable or permanent constructed openings in a garment (excluding front, primary
			 zipper closures and grommet(s)) to allow increased expulsion of built-up
			 heat during outdoor activities. In a jacket, such openings are often
			 positioned on the underarm seam of a garment but may also be placed along
			 other seams in the front or back of a garment. In trousers, such openings
			 are often positioned on the inner or outer leg seams of a garment but may
			 also be placed along other seams in the front or back of a garment.
							
								(vii)
								The term articulated elbows or knees refers to the construction of a sleeve (or pant leg) to allow improved mobility at the elbow (or
			 knee) through the use of extra seams, darts, gussets, or other means.
							
								(viii)
								The term reinforcement refers to the use of a double layer of fabric or section(s) of fabric that is abrasion-resistant
			 or otherwise more durable than the face fabric of the garment.
							
								(ix)
								The term weatherproof closure means a closure (including, but not limited to, laminated or coated zippers, storm flaps, or other
			 weatherproof construction) that has been reinforced or engineered in a
			 manner to reduce the penetration or absorption of moisture or air through
			 an opening in the garment.
							
								(x)
								The term multi-adjustable hood or adjustable collar means, in the case of a hood, a hood into which is incorporated two or more draw cords, adjustment
			 tabs, or elastics, or, in the case of a collar, a collar into which is
			 incorporated at least one draw cord, adjustment tab, elastic, or similar
			 component, to allow volume adjustments around a helmet, or the crown of
			 the head, neck, or face.
							
								(xi)
								The terms adjustable powder skirt and inner protective skirt refer to a partial lower inner lining with means of tightening around the waist for additional
			 protection from the elements.
							
								(xii)
								The term arm gusset means construction at the arm of a gusset that utilizes an extra fabric piece in the underarm,
			 usually diamond- or triangular-shaped, designed, or patterned to allow
			 radial arm movement.
							
								(xiii)
								The term radial arm movement refers to unrestricted, 180-degree range of motion for the arm while wearing performance
			 outerwear.
							
								(xiv)
								The term odor control technology means the incorporation into a fabric or garment of materials, including, but not limited to,
			 activated carbon, silver, copper, or any combination thereof, capable of
			 adsorbing, absorbing, or reacting with human odors, or effective in
			 reducing the growth of odor-causing bacteria.
							
								(xv)
								The term occupational outerwear means outerwear garments, including uniforms, designed or marketed for use in the workplace or at
			 a worksite to provide durable protection from cold or inclement weather
			 and/or workplace hazards, such as fire, electrical, abrasion, or chemical
			 hazards, or impacts, cuts, punctures, or similar hazards.
							
							3.
							For purposes of this chapter, the importer of record shall maintain internal import records that
			 specify upon entry whether garments claimed as recreational performance
			 outerwear have an outer surface that is water resistant, treated with
			 plastics, or a combination thereof, and shall further enumerate the
			 specific features that make the garments eligible to be classified as
			 recreational performance outerwear.
						.
				
				(b)
				Tariff classifications
				Chapter 61 of the Harmonized Tariff Schedule of the United States is amended as follows:
				
					(1)
					By striking subheading 6101.20.00 and inserting the following, with the article description for
			 subheading 6101.20 having the same degree of indentation as the article
			 description for subheading 6101.20.00 (as in effect on the day before the
			 date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6101.20
										Of cotton:
										
										
										
										
									
									
										
										6101.20.05
										Recreational performance outerwear
										Free
										
										50%
										
									
									
										
										6101.20.10
										Other
										15.9%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)
										50%
										
									
								
							
						
						.
				
					(2)
					By striking subheadings 6101.30.10 through 6101.30.20 and inserting the following, with the article
			 description for subheading 6101.30.05 having the same degree of
			 indentation as the article description for subheading 6101.30.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6101.30.05
										Recreational performance outerwear
										Free
										
										35%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6101.30.10
										Containing 25 percent or more by weight of leather 
										5.6%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 5% (AU)
										35%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6101.30.15
										Containing 23 percent or more by weight of wool or fine animal hair
										38.6¢/kg + 10%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)
										77.2¢/kg + 54.5%
										
									
									
										
										6101.30.20
										Other
										28.2%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)
										72%
										
									
								
							
						
						.
				
					(3)
					By striking subheadings 6101.90.05 through 6101.90.90 and inserting the following, with the article
			 description for subheading 6101.90.01 having the same degree of
			 indentation as the article description for subheading 6101.90.05 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6101.90.01
										Recreational performance outerwear
										Free
										
										45%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6101.90.05
										Of wool or fine animal hair
										61.7¢/kg + 16%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 8% (AU)24.6¢/kg + 6.4% (OM)
										77.2¢/kg + 54.5%
										
									
									
										
										6101.90.10
										Containing 70 percent or more by weight of silk or silk waste
										0.9%
										Free (AU, BH, CA, CL, CO, E, IL, JO, KR, MA, MX, OM, P, PA, PE, SG)
										45%
										
									
									
										
										6101.90.90
										Other
										5.7%
										Free (BH, CA, CL, CO, E*, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 5.1% (AU)
										45%
										
									
								
							
						
						.
				
					(4)
					By striking subheading 6102.10.00 and inserting the following, with the article description for
			 subheading 6102.10 having the same degree of indentation as the article
			 description for subheading 6102.10.00 (as in effect on the day before the
			 date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6102.10
										Of wool or fine animal hair:
										
										
										
										
									
									
										
										6102.10.05
										Recreational performance outerwear
										Free
										
										68.3¢/kg + 54.5%
										
									
									
										
										6102.10.10
										Other
										55.9¢/kg + 16.4%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 8% (AU) 22.3¢/kg + 6.5% (OM)
										68.3¢/kg + 54.5%
										
									
								
							
						
						.
				
					(5)
					By striking subheading 6102.20.00 and inserting the following, with the article description for
			 subheading 6102.20 having the same degree of indentation as the article
			 description for subheading 6102.20.00 (as in effect on the day before the
			 date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6102.20
										Of cotton:
										
										
										
										
									
									
										
										6102.20.05
										Recreational performance outerwear
										Free 
										
										50%
										
									
									
										
										6102.20.10
										Other
										15.9%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)
										50%
										
									
								
							
						
						.
				
					(6)
					By striking subheadings 6102.30.05 through 6102.30.20 and inserting the following, with the article
			 description for subheading 6102.30.01 having the same degree of
			 indentation as the article description for subheading 6102.30.05 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6102.30.01Recreational performance outerwearFree35%
									Other:
									6102.30.05Containing 25 percent or more by weight of leather5.3%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 4.7% (AU)35%
									Other:
									6102.30.10Containing 23 percent or more by weight of wool or fine animal hair64.4¢/kg + 18.8%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)68.3¢/kg + 54.5%
									6102.30.20Other28.2%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)72%
						.
				
					(7)
					By striking subheadings 6102.90.10 and 6102.90.90 and inserting the following, with the article
			 description for subheading 6102.90.05 having the same degree of
			 indentation as the article description for subheading 6102.90.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6102.90.05Recreational performance outerwearFree45%
									Other:
									6102.90.10Containing 70 percent or more by weight of silk or silk waste0.9%Free (AU, BH, CA, CL, CO, E, IL, J, JO, KR, MA, MX, OM, P, PA, PE, SG)45%
									6102.90.90Other5.7%Free (BH, CA, CL, CO, E*, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 5.1% (AU)45%
						.
				
					(8)
					By striking subheadings 6103.41.10 and 6103.41.20 and inserting the following, with the article
			 description for subheading 6103.41.05 having the same degree of
			 indentation as the article description for subheading 6103.41.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6103.41.05 Recreational performance outerwearFree77.2¢/kg + 54.5%
									Other:
									6103.41.10Trousers, breeches and shorts61.1¢/kg + 15.8%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 8% (AU) 24.4¢/kg + 6.3% (OM)77.2¢/kg + 54.5%
									6103.41.20Bib and brace overalls13.6%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 8% (AU) 5.4% (OM)54.5%
						.
				
					(9)
					By striking subheadings 6103.42.10 and 6103.42.20 and inserting the following, with the article
			 description for subheading 6103.42.05 having the same degree of
			 indentation as the article description for subheading 6103.42.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									 6103.42.05Recreational performance outerwearFree45%
									Other:
									6103.42.10Trousers, breeches and shorts16.1%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)45%
									6103.42.20Bib and brace overalls10.3%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)90%
						.
				
					(10)
					By striking subheadings 6103.43.10 through 6103.43.20, and the superior text to subheading
			 6103.43.10, and inserting the following, with the article description for
			 subheading 6103.43.05 having the same degree of indentation as the
			 superior text to subheading 6103.43.10 (as in effect on the day before the
			 date of the enactment of this Act):
					
						
							
								
									6103.43.05Recreational performance outerwear Free77.2¢/kg + 54.5%
									Other:
									Trousers, breeches and shorts:
									6103.43.10Containing 23 percent or more by weight of wool or fine animal hair58.5¢/kg + 15.2%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)77.2¢/kg + 54.5%
									6103.43.15Other28.2%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)72%
									6103.43.20Bib and brace overalls14.9%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)72%
						.
				
					(11)
					By striking subheadings 6103.49 through 6103.49.80 and inserting the following, with the article
			 description for subheading 6103.49 having the same degree of indentation
			 as the article description for subheading 6103.49 (as in effect on the day
			 before the date of the enactment of this Act):
					
						
							
								
									6103.49Of other textile materials:
									Of artificial fibers:
									 6103.49.05Recreational performance outerwearFree72%
									Other:
									6103.49.10Trousers, breeches and shorts28.2%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)72%
									6103.49.20Bib and brace overalls13.6%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)72%
									6103.49.40Containing 70 percent or more by weight of silk or silk waste0.9%Free (AU, BH, CA, CL, CO, E, IL, JO, KR, MA, MX, OM, P, PA, PE, SG)35%
									6103.49.80Other5.6%Free (BH, CA, CL, CO, E*, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 5% (AU)35%
						.
				
					(12)
					By striking subheading 6104.61.00 and inserting the following, with the article description for
			 subheading 6104.61 having the same degree of indentation as the article
			 description for subheading 6104.61.00 (as in effect on the day before the
			 date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6104.61
										Of wool or fine animal hair:
										
										
										
										
									
									
										
										6104.61.05
										Recreational performance outerwear
										Free
										
										54.5%
										
									
									
										
										6104.61.10
										Other
										14.9%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 8% (AU) 5.9% (OM)
										54.5%
										
									
								
							
						
						.
				
					(13)
					By striking subheadings 6104.62.10 and 6104.62.20 and inserting the following, with the article
			 description for subheading 6104.62.05 having the same degree of
			 indentation as the article description for subheading 6104.62.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6104.62.05Recreational performance outerwearFree90%
									Other:
									6104.62.10Bib and brace overalls10.3%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 90%
									6104.62.20Other14.9%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 90%
						.
				
					(14)
					By striking subheadings 6104.63.10 through 6104.63.20 and inserting the following, with the article
			 description for subheading 6104.63.05 having the same degree of
			 indentation as the article description for subheading 6104.63.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6104.63.05Recreational performance outerwearFree72%
									Other:
									6104.63.10Bib and brace overalls14.9%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 72%
									Other:
									6104.63.15Containing 23 percent or more by weight of wool or fine animal hair14.9%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 54.5%
									6104.63.20Other28.2%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 72%
						.
				
					(15)
					By striking subheadings 6104.69 through 6104.69.80 and inserting the following, with the article
			 description for subheading 6104.69 having the same degree of indentation
			 as the article description for subheading 6104.69 (as in effect on the day
			 before the date of the enactment of this Act):
					
						
							
								
									6104.69Of other textile materials:
									Of artificial fibers:
									 6104.69.05Recreational performance outerwearFree72%
									Other:
									6104.69.10Bib and brace overalls13.6%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)72%
									6104.69.20Trousers, breeches and shorts28.2%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)72%
									6104.69.40Containing 70 percent or more by weight of silk or silk waste0.9%Free (AU, BH, CA, CL, CO, E, IL, J, JO, KR, MA, MX, OM, P, PA, PE, SG)60%
									6104.69.80Other5.6%Free (BH, CA, CL, CO, E*, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 5% (AU)60%
						.
				
					(16)
					By striking subheadings 6112.20.10 and 6112.20.20 and inserting the following, with the article
			 description for subheading 6112.20.05 having the same degree of
			 indentation as the article description for subheading 6112.20.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6112.20.05 Recreational performance outerwearFree72%
									Other:
									6112.20.10Of man-made fibers28.2%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)72%
									6112.20.20Other8.3%Free (BH, CA, CL, CO, E*, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 7.4% (AU)90%
						.
				
					(17)
					By striking subheadings 6113.00.10 and 6113.00.90 and inserting the following, with the article
			 description for subheading 6113.00.05 having the same degree of
			 indentation as the article description for subheading 6113.00.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6113.00.05Recreational performance outerwearFree65%
									Other:
									6113.00.10Having an outer surface impregnated, coated, covered, or laminated with rubber or plastics material
			 which completely obscures the underlying fabric3.8%Free (AU, BH, CA, CL, CO, E, IL, JO, KR, MA, MX, OM, P, PA, PE, SG)65%
									6113.00.90Other7.1%Free (AU, BH, CA, CL, CO, E*, IL, JO, KR, MA, MX, OM, P, PA, PE, SG)65%
						.
				
					(18)
					By striking subheading 6114.20.00 and inserting the following, with the article description for
			 subheading 6114.20 having the same degree of indentation as the article
			 description for subheading 6114.20.00 (as in effect on the day before the
			 date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6114.20
										Of cotton:
										
										
										
										
									
									
										
										6114.20.05
										Recreational performance outerwear
										Free
										
										90%
										
									
									
										
										6114.20.10
										Other
										10.8%
										Free (BH, CA, CL, CO, IL, JO, MA, MX, OM, P, PA, PE, SG) 8% (AU) 4.3% (KR)
										90%
										
									
								
							
						
						.
				
					(19)
					By striking subheadings 6114.30.10 through 6114.30.30 and inserting the following, with the article
			 description for subheading 6114.30.05 having the same degree of
			 indentation as the article description for subheading 6114.30.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6114.30.05Recreational performance outerwearFree 90%
									Other:
									6114.30.10Tops28.2%Free (BH, CA, CL, CO, IL, JO, MA, MX, OM, P, PA, PE, SG) 8% (AU)19.7% (KR)90%
									6114.30.20Bodysuits and bodyshirts32%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)90%
									6114.30.30Other14.9%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)90%
						.
				
					(20)
					By striking subheadings 6114.90.05 through 6114.90.90 and inserting the following, with the article
			 description for subheading 6114.90.01 having the same degree of
			 indentation as the article description for subheading 6114.90.05 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6114.90.01Recreational performance outerwear Free90%
									Other:
									6114.90.05Of wool or fine animal hair12%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG)4.8% (OM) 8% (AU) 90%
									6114.90.10Containing 70 percent or more by weight of silk or silk waste0.9%Free (AU, BH, CA, CL, CO, E, IL, J, JO, KR, MA, MX, OM, P, PA, PE, SG)60%
									6114.90.90Other5.6%Free (BH, CA, CL, CO, E*, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 5% (AU)60%
						.
				
			4.
			Apparel articles and accessories of other materials, not knitted or crocheted
			
				(a)
				Notes
				The Additional U.S. Notes to chapter 62 of the Harmonized Tariff Schedule of the United States are
			 amended—
				
					(1)
					in Additional U.S. Note 2—
					
						(A)
						by striking For the purposes of subheadings and all that follows through 6211.20.15 and inserting For purposes of this chapter;
					
						(B)
						by striking garments classifiable in those subheadings and inserting a garment; and
					
						(C)
						by striking D 3600-81 and inserting D 3779-81; and
					
					(2)
					by adding at the end the following new notes:
					
						
							3. (a)
							For purposes of this chapter, the term recreational performance outerwear means trousers (including, but not limited to, paddling pants, ski or snowboard pants, and ski or
			 snowboard pants intended for sale as parts of ski-suits), coveralls and
			 bib overalls, and jackets (including, but not limited to, full zip
			 jackets, paddling jackets, ski jackets, and ski jackets intended for sale
			 as parts of ski-suits), windbreakers, and similar articles (including
			 padded, sleeveless jackets) composed of knit fabrics of cotton, wool,
			 hemp, bamboo, silk, or manmade fiber, or a combination of such fibers,
			 that are either water resistant or treated with plastics, or both, with
			 critically sealed seams, and with 5 or more of the following features:
							
								(i)
								Insulation for cold weather protection.
							
								(ii)
								Pockets, at least one of which has a zippered, hook and loop, or other type of closure.
							
								(iii)
								Elastic, drawcord, or other means of tightening around the waist or leg hems, including hidden leg
			 sleeves with a means of tightening at the ankle for trousers and
			 tightening around the waist or bottom hem for jackets.
							
								(iv)
								Venting, not including grommet(s).
							
								(v)
								Articulated elbows or knees.
							
								(vi)
								Reinforcement in one of the following areas: the elbows, shoulders, seat, knees, ankles, or cuffs.
							
								(vii)
								Weatherproof closure at the waist or front.
							
								(viii)
								Multi-adjustable hood or adjustable collar.
							
								(ix)
								Adjustable powder skirt, inner protective skirt, or adjustable inner protective cuff at sleeve hem.
							
								(x)
								Construction at the arm gusset that utilizes fabric, design, or patterning to allow radial arm
			 movement.
							
								(xi)
								Odor control technology.
							The term recreational performance outerwear does not include occupational outerwear or garments with an outer surface of looped pile.
							(b)
							For purposes of this Note, the following terms have the following meanings:
							
								(i)
								The term treated with plastics refers to textile fabrics impregnated, coated, covered, or laminated with plastics, as described
			 in Note 2 to chapter 59.
							
								(ii)
								The term sealed seams means seams that have been covered by means of taping, gluing, bonding, cementing, fusing,
			 welding, or a similar process so that water cannot pass through the seams
			 when tested in accordance with the current version of AATCC Test Method
			 35.
							
								(iii)
								The term critically sealed seams means—
								
									(A)
									for jackets, windbreakers, and similar articles (including padded, sleeveless jackets), sealed
			 seams that are sealed at the front and back yokes, or at the shoulders,
			 arm holes, or both, where applicable; and
								
									(B)
									for trousers, overalls and bib overalls and similar articles, sealed seams that are sealed at the
			 front (up to the zipper or other means of closure) and back rise.
								
								(iv)
								The term insulation for cold weather protection means insulation with either synthetic fill, down, a laminated thermal backing, or other lining
			 for thermal protection from cold weather.
							
								(vi)
								The term venting refers to closeable or permanent constructed openings in a garment (excluding front, primary
			 zipper closures and grommet(s)) to allow increased expulsion of built-up
			 heat during outdoor activities. In a jacket, such openings are often
			 positioned on the underarm seam of a garment but may also be placed along
			 other seams in the front or back of a garment. In trousers, such openings
			 are often positioned on the inner or outer leg seams of a garment but may
			 also be placed along other seams in the front or back of a garment.
							
								(vii)
								The term articulated elbows or knees refers to the construction of a sleeve (or pant leg) to allow improved mobility at the elbow (or
			 knee) through the use of extra seams, darts, gussets, or other means.
							
								(viii)
								The term reinforcement refers to the use of a double layer of fabric or section(s) of fabric that is abrasion-resistant
			 or otherwise more durable than the face fabric of the garment.
							
								(ix)
								The term weatherproof closure means a closure (including, but not limited to, laminated or coated zippers, storm flaps, or other
			 weatherproof construction) that has been reinforced or engineered in a
			 manner to reduce the penetration or absorption of moisture or air through
			 an opening in the garment.
							
								(x)
								The term multi-adjustable hood or adjustable collar means, in the case of a hood, a hood into which is incorporated two or more draw cords, adjustment
			 tabs, or elastics, or, in the case of a collar, a collar into which is
			 incorporated at least one draw cord, adjustment tab, elastic, or similar
			 component, to allow volume adjustments around a helmet, or the crown of
			 the head, neck, or face.
							
								(xi)
								The terms adjustable powder skirt and inner protective skirt refer to a partial lower inner lining with means of tightening around the waist for additional
			 protection from the elements.
							
								(xii)
								The term arm gusset means construction at the arm of a gusset that utilizes an extra fabric piece in the underarm,
			 usually diamond- or triangular-shaped, designed, or patterned to allow
			 radial arm movement.
							
								(xiii)
								The term radial arm movement refers to unrestricted, 180-degree range of motion for the arm while wearing performance
			 outerwear.
							
								(xiv)
								The term odor control technology means the incorporation into a fabric or garment of materials, including, but not limited to,
			 activated carbon, silver, copper, or any combination thereof, capable of
			 adsorbing, absorbing, or reacting with human odors, or effective in
			 reducing the growth of odor-causing bacteria.
							
								(xv)
								The term occupational outerwear means outerwear garments, including uniforms, designed or marketed for use in the workplace or at
			 a worksite to provide durable protection from cold or inclement weather
			 and/or workplace hazards, such as fire, electrical, abrasion, or chemical
			 hazards, or impacts, cuts, punctures, or similar hazards.
							
							(c)
							For purposes of this chapter, the importer of record shall maintain internal import records that
			 specify upon entry whether garments claimed as recreational performance
			 outerwear have an outer surface that is water resistant, treated with
			 plastics, or a combination thereof, and shall further enumerate the
			 specific features that make the garments eligible to be classified as
			 recreational performance outerwear.
						.
				
				(b)
				Tariff classifications
				Chapter 62 of the Harmonized Tariff Schedule of the United States is amended as follows:
				
					(1)
					By striking subheading 6201.11.00 and inserting the following, with the article description for
			 subheading 6201.11 having the same degree of indentation as the article
			 description for subheading 6201.11.00 (as in effect on the day before the
			 date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6201.11
										 Of wool or fine animal hair:
										
										
										
										
									
									
										
										6201.11.05
										Recreational performance outerwear
										Free
										
										52.9¢/kg + 58.5%
										
									
									
										
										6201.11.10
										Other
										41¢/kg + 16.3%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 8% (AU) 16.4¢/kg + 6.5% (OM) 
										52.9¢/kg + 58.5%
										
									
								
							
						
						.
				
					(2)
					By striking subheadings 6201.12.10 and 6201.12.20 and inserting the following, with the article
			 description for subheading 6201.12.05 having the same degree of
			 indentation as the article description for subheading 6201.12.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6201.12.05
										Recreational performance outerwear
										Free
										
										60%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6201.12.10
										Containing 15 percent or more by weight of down and waterfowl plumage and of which down comprises
			 35 percent or more by weight; containing 10 percent or more by weight of
			 down 
										4.4%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 3.9% (AU)
										60%
										
									
									
										
										6201.12.20
										Other
										9.4%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)
										90%
										
									
								
							
						
						.
				
					(3)
					By striking subheadings 6201.13.10 through 6201.13.40 and inserting the following, with the article
			 description for subheading 6201.13.05 having the same degree of
			 indentation as the article description for subheading 6201.13.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6201.13.05
										Recreational performance outerwear
										Free
										
										60%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6201.13.10
										Containing 15 percent or more by weight of down and waterfowl plumage and of which down comprises
			 35 percent or more by weight; containing 10 percent or more by weight of
			 down 
										4.4%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 3.9% (AU)
										60%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6201.13.30
										Containing 36 percent or more by weight of wool or fine animal hair
										49.7¢/kg + 19.7%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)
										52.9¢/kg + 58.5%
										
									
									
										
										6201.13.40
										Other
										27.7%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)
										90%
										
									
								
							
						
						.
				
					(4)
					By striking subheadings 6201.19.10 and 6201.19.90 and inserting the following, with the article
			 description for subheading 6201.19.05 having the same degree of
			 indentation as the article description for subheading 6201.19.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6201.19.05
										Recreational performance outerwear
										Free
										
										35%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6201.19.10
										Containing 70 percent or more by weight of silk or silk waste 
										Free
										
										35%
										
									
									
										
										6201.19.90
										Other
										2.8%
										Free (AU, BH, CA, CL, CO, E*, IL, JO, KR, MA, MX, OM, P, PA, PE, SG)
										35%
										
									
								
							
						
						.
				
					(5)
					By striking subheadings 6201.91.10 and 6201.91.20 and inserting the following, with the article
			 description for subheading 6201.91.05 having the same degree of
			 indentation as the article description for subheading 6201.91.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6201.91.05
										Recreational performance outerwear
										Free
										
										58.5%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6201.91.10
										Padded, sleeveless jackets 
										8.5%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 7.6% (AU) 3.4% (OM)
										58.5%
										
									
									
										
										6201.91.20
										Other
										49.7¢/kg + 19.7%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 8% (AU) 19.8¢/kg + 7.8% (OM)
										52.9¢/kg + 58.5%
										
									
								
							
						
						.
				
					(6)
					By striking subheadings 6201.92.10 through 6201.92.20 and inserting the following, with the article
			 description for subheading 6201.92.05 having the same degree of
			 indentation as the article description for subheading 6201.92.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6201.92.05
										Recreational performance outerwear
										Free
										
										60%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6201.92.10
										Containing 15 percent or more by weight of down and waterfowl plumage and of which down comprises
			 35 percent or more by weight; containing 10 percent or more by weight of
			 down 
										4.4%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 3.9% (AU) 
										60%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6201.92.15
										Water resistant
										6.2%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 5.5% (AU) 
										37.5%
										
									
									
										
										6201.92.20
										Other
										9.4%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 
										90%
										
									
								
							
						
						.
				
					(7)
					By striking subheadings 6201.93.10 through 6201.93.35 and inserting the following, with the article
			 description for subheading 6201.93.05 having the same degree of
			 indentation as the article description for subheading 6201.93.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6201.93.05
										Recreational performance outerwear
										Free
										
										60%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6201.93.10
										Containing 15 percent or more by weight of down and waterfowl plumage and of which down comprises
			 35 percent or more by weight; containing 10 percent or more by weight of
			 down 
										4.4%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 3.9% (AU) 
										60%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6201.93.20
										Padded, sleeveless jackets
										14.9%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 
										76%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6201.93.25
										Containing 36 percent or more by weight of wool or fine animal hair
										49.5¢/kg + 19.6%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 
										52.9¢/kg + 58.5%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6201.93.30
										Water resistant 
										7.1%
										Free (BH,CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 6.3% (AU) 
										65%
										
									
									
										
										6201.93.35
										Other
										27.7%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 
										90%
										
									
								
							
						
						.
				
					(8)
					By striking subheadings 6201.99.10 and 6201.99.90 and inserting the following, with the article
			 description for subheading 6201.99.05 having the same degree of
			 indentation as the article description for subheading 6201.99.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6201.99.05
										Recreational performance outerwear
										Free
										
										35%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6201.99.10
										Containing 70 percent or more by weight of silk or silk waste
										Free
										
										35%
										
									
									
										
										6201.99.90
										Other
										4.2%
										Free (BH, CA, CL, CO, E*, IL, JO, KR, MA, MX, OM, P, PA, PE, SG)3.7% (AU)
										35%
										
									
								
							
						
						.
				
					(9)
					By striking subheading 6202.11.00 and inserting the following, with the article description for
			 subheading 6202.11 having the same degree of indentation as the article
			 description for subheading 6202.11.00 (as in effect on the day before the
			 date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6202.11
										Of wool or fine animal hair:
										
										
										
										
									
									
										
										6202.11.05
										Recreational performance outerwear 
										Free
										
										46.3¢/kg + 58.5%
										
									
									
										
										6202.11.10
										Other
										41¢/kg + 16.3%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 8% (AU) 16.4¢/kg + 6.5% (OM) 
										46.3¢/kg + 58.5%
										
									
								
							
						
						.
				
					(10)
					By striking subheadings 6202.12.10 and 6202.12.20 and inserting the following, with the article
			 description for subheading 6202.12.05 having the same degree of
			 indentation as the article description for subheading 6202.12.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6202.12.05
										Recreational performance outerwear
										Free
										
										60%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6202.12.10
										Containing 15 percent or more by weight of down and waterfowl plumage and of which down comprises
			 35 percent or more by weight; containing 10 percent or more by weight of
			 down 
										4.4%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG)3.9% (AU)
										60%
										
									
									
										
										6202.12.20
										Other
										8.9%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG)8% (AU)
										90%
										
									
								
							
						
						.
				
					(11)
					By striking subheadings 6202.13.10 through 6202.13.40 and inserting the following, with the article
			 description for subheading 6202.13.05 having the same degree of
			 indentation as the article description for subheading 6202.13.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6202.13.05
										Recreational performance outerwear
										Free
										
										60%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6202.13.10
										Containing 15 percent or more by weight of down and waterfowl plumage and of which down comprises
			 35 percent or more by weight; containing 10 percent or more by weight of
			 down 
										4.4%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG)3.9% (AU)
										60%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6202.13.30
										Containing 36 percent or more by weight of wool or fine animal hair
										43.5¢/kg + 19.7%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)
										46.3¢/kg + 58.5%
										
									
									
										
										6202.13.40
										Other
										27.7%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)
										90%
										
									
								
							
						
						.
				
					(12)
					By striking subheadings 6202.19.10 and 6202.19.90 and inserting the following, with the article
			 description for subheading 6202.19.05 having the same degree of
			 indentation as the article description for subheading 6202.19.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6202.19.05
										Recreational performance outerwear
										Free
										
										35%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6202.19.10
										Containing 70 percent or more by weight or silk or silk waste
										Free
										
										35%
										
									
									
										
										6202.19.90
										Other
										2.8%
										Free (AU, BH, CA, CL, CO, E*, IL, JO, KR, MA, MX, OM, P, PA, PE, SG)
										35%
										
									
								
							
						
						.
				
					(13)
					By striking subheadings 6202.91.10 and 6202.91.20 and inserting the following, with the article
			 description for subheading 6202.91.05 having the same degree of
			 indentation as the article description for subheading 6202.91.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6202.91.05
										Recreational performance outerwear
										Free
										
										58.5%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6202.91.10
										Padded, sleeveless jackets 
										14%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 8% (AU) 5.6% (OM)
										58.5%
										
									
									
										
										6202.91.20
										Other
										36¢/kg + 16.3%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 8% (AU) 14.4¢/kg + 6.5% (OM)
										46.3¢/kg + 58.5%
										
									
								
							
						
						.
				(14)By striking subheadings 6202.92.10 through 6202.92.20 and inserting the following, with the article
			 description for subheading 6202.92.05 having the same degree of
			 indentation as the article description for subheading 6202.92.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6202.92.05
										Recreational performance outerwear
										Free
										
										60%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6202.92.10
										Containing 15 percent or more by weight of down and waterfowl plumage and of which down comprises
			 35 percent or more by weight; containing 10 percent or more by weight of
			 down 
										4.4%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG)3.9% (AU)
										60%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6202.92.15
										Water resistant
										6.2%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG)5.5% (AU)
										37.5%
										
									
									
										
										6202.92.20
										Other
										8.9%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG)8% (AU)
										90%
										
									
								
							
						
						.
				
					(15)
					By striking subheadings 6202.93.10 through 6202.93.50 and inserting the following, with the article
			 description for subheading 6202.93.05 having the same degree of
			 indentation as the article description for subheading 6202.93.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6202.93.05
										Recreational performance outerwear
										Free
										
										60%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6202.93.10
										Containing 15 percent or more by weight of down and waterfowl plumage and of which down comprises
			 35 percent or more by weight; containing 10 percent or more by weight of
			 down
										4.4%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 3.9% (AU)
										60%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6202.93.20
										Padded, sleeveless jackets
										14.9%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)
										76%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6202.93.40
										Containing 36 percent or more by weight of wool or fine animal hair
										43.4¢/kg + 19.7%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)
										46.3¢/kg + 58.5%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6202.93.45
										Water resistant 
										7.1%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 6.3% (AU)
										65%
										
									
									
										
										6202.93.50
										Other
										27.7%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)
										90%
										
									
								
							
						
						.
				
					(16)
					By striking subheadings 6202.99.10 and 6202.99.90 and inserting the following, with the article
			 description for subheading 6202.99.05 having the same degree of
			 indentation as the article description for subheading 6202.99.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6202.99.05
										Recreational performance outerwear
										Free
										
										35%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6202.99.10
										Containing 70 percent or more by weight of silk or silk waste
										Free
										
										35%
										
									
									
										
										6202.99.90
										Other
										2.8%
										Free (AU, BH, CA, CL, CO, E*, IL, JO, KR, MA, MX, OM, P, PA, PE, SG)
										35%
										
									
								
							
						
						.
				
					(17)
					By striking subheadings 6203.41 and 6203.41.05, and the superior text to subheading 6203.41.05, and
			 inserting the following, with the article description for subheading
			 6203.41 having the same degree of indentation as the article description
			 for subheading 6203.41 (as in effect on the day before the date of the
			 enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6203.41
										Of wool or fine animal hair:
										
										
										
										
									
									
										
										6203.41.05
										Recreational performance outerwear
										Free
										
										52.9¢/kg + 58.5%
										
									
									
										
										
										Trousers, breeches and shorts:
										
										
										
										
									
									
										
										6203.41.10
										Trousers and breeches containing elastomeric fiber, water resistant, without belt loops, weighing
			 more than 9 kg per dozen
										7.6% 
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 6.8% (AU) 3% (OM)
										52.9¢/kg + 58.5%
										
									
								
							
						
						.
				
					(18)
					By striking subheadings 6203.42.10 through 6203.42.40 and inserting the following, with the article
			 description for subheading 6203.42.05 having the same degree of
			 indentation as the article description for subheading 6203.42.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6203.42.05
										Recreational performance outerwear
										Free
										
										60%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6203.42.10
										Containing 15 percent or more by weight of down and waterfowl plumage and of which down comprises
			 35 percent or more by weight; containing 10 percent or more by weight of
			 down 
										Free
										
										60%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6203.42.20
										Bib and brace overalls
										10.3%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 
										90%
										
									
									
										
										6203.42.40
										Other
										16.6%
										Free (BH, CA, CL, CO, IL, JO, MA, MX, OM, P, PA, PE, SG) 8% (AU) 11.6% (KR)
										90%
										
									
								
							
						
						.
				
					(19)
					By striking subheadings 6203.43.10 through 6203.43.40 and inserting the following, with the article
			 description for subheading 6203.43.05 having the same degree of
			 indentation as the article description for subheading 6203.43.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6203.43.05
										Recreational performance outerwear
										Free
										
										60%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6203.43.10
										Containing 15 percent or more by weight of down and waterfowl plumage and of which down comprises
			 35 percent or more by weight; containing 10 percent or more by weight of
			 down 
										Free
										
										60%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										
										Bib and brace overalls:
										
										
										
										
									
									
										
										6203.43.15
										Water resistant 
										7.1%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 6.3% (AU) 
										65%
										
									
									
										
										6203.43.20
										Other
										14.9%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 
										76%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6203.43.25
										Certified hand-loomed and folklore products 
										12.2%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 
										76%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6203.43.30
										Containing 36 percent or more by weight of wool or fine animal hair
										49.6¢/kg + 19.7%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 
										52.9¢/kg + 58.5% 
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6203.43.35
										Water resistant trousers or breeches
										7.1%
										Free (BH, CA, CL, CO, IL, JO, MA, MX, P, PA, PE, SG) 6.3% (AU) 2.8% (KR)
										65%
										
									
									
										
										6203.43.40
										Other
										27.9%
										Free (BH, CA, CL, CO, IL, JO, MA, MX, OM, P, PA, PE, SG) 8% (AU) 11.1% (KR)
										90%
										
									
								
							
						
						.
				
					(20)
					By striking subheadings 6203.49 through 6203.49.80 and inserting the following, with the article
			 description for subheading 6203.49 having the same degree of indentation
			 as the article description for subheading 6203.49 (as in effect on the day
			 before the date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6203.49
										Of other textile materials:
										
										
										
										
									
									
										
										6203.49.05
										Recreational performance outerwear
										Free
										
										76%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										
										Of artificial fibers:
										
										
										
										
									
									
										
										6203.49.10
										Bib and brace overalls
										8.5%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 7.6% (AU)
										76%
										
									
									
										
										
										Trousers, breeches and shorts:
										
										
										
										
									
									
										
										6203.49.15
										Certified hand-loomed and folklore products 
										12.2%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)
										76%
										
									
									
										
										6203.49.20
										Other
										27.9%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)
										90%
										
									
									
										
										6203.49.40
										Containing 70 percent or more by weight of silk or silk waste
										Free
										
										35%
										
									
									
										
										6203.49.80
										Other
										2.8%
										Free (AU, BH, CA, CL, CO, E*, IL, JO, MA, MX, OM, P, PA, PE, SG)1.1% (KR)
										35%
										
									
								
							
						
						.
				
					(21)
					By striking subheadings 6204.61.10 and 6204.61.90 and inserting the following, with the article
			 description for subheading 6204.61.05 having the same degree of
			 indentation as the article description for subheading 6204.61.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6204.61.05
										Recreational performance outerwear
										Free
										
										58.5%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6204.61.10
										Trousers and breeches, containing elastomeric fiber, water resistant, without belt loops, weighing
			 more than 6 kg per dozen
										7.6%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 3% (OM) 6.8% (AU) 
										58.5%
										
									
									
										
										6204.61.90
										Other
										13.6%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 5.4% (OM) 8% (AU) 
										58.5%
										
									
								
							
						
						.
				
					(22)
					By striking subheadings 6204.62.10 through 6204.62.40 and inserting the following, with the article
			 description for subheading 6204.62.05 having the same degree of
			 indentation as the article description for subheading 6204.62.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6204.62.05
										Recreational performance outerwear
										Free
										
										60%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6204.62.10
										Containing 15 percent or more by weight of down and waterfowl plumage and of which down comprises
			 35 percent or more by weight; containing 10 percent or more by weight of
			 down 
										Free
										
										60%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6204.62.20
										Bib and brace overalls
										8.9%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 
										90%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6204.62.30
										Certified hand-loomed and folklore products 
										7.1%
										Free (BH, CA, CL, CO, E, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 6.3% (AU) 
										37.5%
										
									
									
										
										6204.62.40
										Other
										16.6%
										Free (BH, CA, CL, CO, IL, JO, MA, MX, OM, P, PA, PE, SG) 8% (AU) 11.6% (KR)
										90%
										
									
								
							
						
						.
				
					(23)
					By striking subheadings 6204.63.10 through 6204.63.35 and inserting the following, with the article
			 description for subheading 6204.63.05 having the same degree of
			 indentation as the article description for subheading 6204.63.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6204.63.05Recreational performance outerwearFree60%
									Other:
									6204.63.10Containing 15 percent or more by weight of down and waterfowl plumage and of which down comprises
			 35 percent or more by weight; containing 10 percent or more by weight of
			 down Free60%
									Other:
									Bib and brace overalls:
									6204.63.12Water resistant7.1%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 6.3% (AU) 65%
									6204.63.15Other14.9%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 76%
									Other:
									6204.63.20Certified hand-loomed and folklore products11.3%Free (BH, CA, CL, CO, E, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 76%
									Other:
									6204.63.25Containing 36 percent or more by weight of wool or fine animal hair13.6%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 58.5%
									Other:
									6204.63.30Water resistant trousers or breeches 7.1%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 6.3% (AU) 65%
									6204.63.35Other28.6%Free (BH, CA, CL, CO, IL, JO, MA, MX, OM, P, PA, PE, SG) 8% (AU) 11.4% (KR)90%
						.
				
					(24)
					By striking subheadings 6204.69 through 6204.69.90 and inserting the following, with the article
			 description for subheading 6204.69 having the same degree of indentation
			 as the article description for subheading 6204.69 (as in effect on the day
			 before the date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6204.69
										Of other textile materials:
										
										
										
										
									
									
										
										6204.69.05
										Recreational performance outerwear
										Free
										
										76%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										
										Of artificial fibers:
										
										
										
										
									
									
										
										6204.69.10
										Bib and brace overalls
										13.6%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 
										76%
										
									
									
										
										
										Trousers, breeches and shorts:
										
										
										
										
									
									
										
										6204.69.20
										Containing 36 percent or more by weight of wool or fine animal hair
										13.6%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 
										58.5%
										
									
									
										
										6204.69.25
										Other
										28.6%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 
										90%
										
									
									
										
										
										Of silk or silk waste:
										
										
										
										
									
									
										
										6204.69.40
										Containing 70 percent or more by weight of silk waste
										1.1%
										Free (AU, BH, CA, CL, CO, E, IL, J, JO, KR, MA, MX, OM, P, PA, PE, SG) 
										65%
										
									
									
										
										6204.69.60
										Other
										7.1%
										Free (BH, CA, CL, CO, E*, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 6.3% (AU) 
										65%
										
									
									
										
										6204.69.90
										Other
										2.8%
										Free (AU, BH, CA, CL, CO, E*, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 
										35%
										
									
								
							
						
						.
				
					(25)
					By striking subheading 6211.32.00 and inserting the following, with the article description for
			 subheading 6211.32 having the same degree of indentation as the article
			 description for subheading 6211.32.00 (as in effect on the day before the
			 date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6211.32
										Of cotton:
										
										
										
										
									
									
										
										6211.32.05
										Recreational performance outerwear
										Free
										
										90%
										
									
									
										
										6211.32.10
										Other 
										8.1%
										Free (AU, BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 
										90%
										
									
								
							
						
						.
				
					(26)
					By striking subheading 6211.33.00 and inserting the following, with the article description for
			 subheading 6211.33 having the same degree of indentation as the article
			 description for subheading 6211.33.00 (as in effect on the day before the
			 date of the enactment of this Act):
					
						
							
								
									6211.33Of man-made fibers:
									6211.33.05Recreational performance outerwearFree76%
									6211.33.10 Other 16% Free (AU, BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 6.4% (OM) 76%
						.
				
					(27)
					By striking subheadings 6211.39.05 through 6211.39.90 and inserting the following, with the article
			 description for subheading 6211.39.05 having the same degree of
			 indentation as the article description for subheading 6211.39.05 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6211.39.05Recreational performance outerwearFree58.5%
									Other:
									6211.39.10Of wool or fine animal hair12%Free (AU, BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 4.8% (OM)58.5% 
									6211.39.20Containing 70 percent or more by weight of silk or silk waste0.5%Free (AU, BH, CA, CL, CO, E, IL, JO, KR, MA, MX, OM, P, PA, PE, SG)35%
									6211.39.90Other2.8%Free (AU, BH, CA, CL, CO,E*, IL, JO, KR, MA, MX, OM, P,PA, PE, SG)35%
						.
				
					(28)
					By striking subheading 6211.42.00 and inserting the following, with the article description for
			 subheading 6211.42 having the same degree of indentation as the article
			 description for subheading 6211.42.00 (as in effect on the day before the
			 date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6211.42
										Of cotton:
										
										
										
										
									
									
										
										6211.42.05
										Recreational performance outerwear
										Free
										
										90%
										
									
									
										
										6211.42.10
										Other
										8.1%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 7.2% (AU) 
										90%
										
									
								
							
						
						.
				
					(29)
					By striking subheading 6211.43.00 and inserting the following, with the article description for
			 subheading 6211.43 having the same degree of indentation as the article
			 description for subheading 6211.43.00 (as in effect on the day before the
			 date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6211.43
										Of man-made fibers:
										
										
										
										
									
									
										
										6211.43.05
										Recreational performance outerwear
										Free 
										
										90%
										
									
									
										
										6211.43.10
										Other
										16% 
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 8% (AU) 6.4% (OM)
										90%
										
									
								
							
						
						.
				
					(30)
					By striking subheadings 6211.49.10 through 6211.49.90 and inserting the following, with the article
			 description for subheading 6211.49.05 having the same degree of
			 indentation as the article description for subheading 6211.49.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
								
								
								
								
								
								
								
									
										
										6211.49.05
										Recreational performance outerwear
										Free
										
										35%
										
									
									
										
										
										Other:
										
										
										
										
									
									
										
										6211.49.10
										Containing 70 percent or more by weight of silk or silk waste 
										1.2%
										Free (AU, BH, CA, CL, CO, E, IL, J, JO, KR, MA, MX, OM, P, PA, PE, SG)
										35%
										
									
									
										
										6211.49.41
										Of wool or fine animal hair
										12%
										Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 4.8% (OM)8% (AU)
										58.5%
										
									
									
										
										6211.49.90
										Other
										7.3%
										Free (BH, CA, CL, CO, E, IL, J, JO, MA, MX, OM, P, PA, PE, SG) 6.5% (AU)2.9% (KR)
										35%
										
									
								
							
						
						.
				5.Sustainable Textile and Apparel Research Fund
			(a)EstablishmentThere is established in the Treasury of the United States the Sustainable Textile and Apparel
			 Research Fund (in this section referred to as the STAR Fund).
			(b)DepositsThere shall be deposited into the STAR Fund amounts equal to the fees collected on recreational
			 performance outerwear under subsection (d).
			(c)Board of directors
				(1)In generalThe STAR Fund shall be administered by a board of directors (in this section referred to as the Board) composed of 5 individuals familiar with the recreational performance outerwear textile and
			 apparel industry, including the production of raw materials and the
			 finished products thereof, who shall be appointed by the President.
				(2)MembersNot fewer than 2 of the individuals appointed to the Board under paragraph (1) shall be
			 representatives of entities involved in the production of fabrics or raw
			 materials for use in recreational performance outerwear in the United
			 States, and not fewer than 2 of such individuals shall be representatives
			 of entities involved in the production of recreational performance
			 outerwear that pay the fees imposed on the importation of such outerwear
			 under subsection (d).
				(3)Ineligible individualsThe President may not appoint individuals to the Board under paragraph (1) who are representatives
			 of entities not involved in the production of recreational performance
			 outerwear, such as customs brokers, converters, forwarders, or shippers.
				(d)Funding
				(1)FeeIn addition to any other fee authorized by law, the Secretary of the Treasury shall charge and
			 collect upon entry, or withdrawal from warehouse for consumption, a fee of
			 1.5 percent of the appraised value of imported garments (as determined
			 under section 402 of the Tariff Act of 1930 (19 U.S.C. 1401a)) that are
			 classifiable under the Harmonized Tariff Schedule of the United States as
			 recreational performance outerwear (as defined in Additional U.S. Note 2
			 to chapter 61 and Additional U.S. Note 3 to chapter 62 of such Schedule).
				(2)ExclusionsThe assessment of fees under paragraph (1) shall not apply to imports of recreational performance
			 outerwear from the following:
					(A)Any country that is party to a free trade agreement with the United States that—
						(i)is in effect on the day before the date of the enactment of this Act; or
						(ii)enters into force under the Bipartisan Trade Promotion Authority Act of 2002 (19 U.S.C. 3801 et
			 seq.), or similar subsequent authority.
						(B)Any country designated as a CBTPA beneficiary country under section 213(b)(5)(B) of the Caribbean
			 Basin Economic Recovery Act (19 U.S.C. 2703(b)(5)(B)).
					(C)Any country designated as a beneficiary sub-Saharan African country under section 506A(a)(1) of the
			 Trade Act of 1974 (19 U.S.C. 2466a(a)(1)), if the President has determined
			 that the country has satisfied the requirements of section 113(a) of the
			 African Growth and Opportunity Act (19 U.S.C. 3722(a)), and has published
			 that determination in the Federal Register.
					(3)TerminationThe fee under paragraph (1) shall apply only to entries, or withdrawals from warehouse for
			 consumption, that are made during the 10-year period beginning on the date
			 of the enactment of this Act.
				(e)Distribution
				(1)Quarterly distributionsThe Secretary of Commerce, upon a majority vote of the Board, taken annually, shall, not later than
			 60 days after the end of each calendar quarter, distribute amounts in the
			 STAR Fund to one or more entities that the Board considers appropriate to
			 use the funds in accordance with subsection (f).
				(2)Eligibility requirementsAn entity may receive funds under paragraph (1) only if the entity—
					(A)is an organization described in section 501(c)(6) of the Internal Revenue Code of 1986 that is
			 exempt from tax under section 501(a) of such Code;
					(B)is an organization having at least 10 years of experience providing applied research, technology
			 development, and education to all parts of the textile and apparel supply
			 chain, with a research capability demonstrated through past research
			 programs involving supply chain management, product development, fit
			 specifications, operations management, lean manufacturing, or digital
			 supply chain technologies on behalf of the textile and sewn products
			 industries in the United States; and
					(C)is comprised of members representing the following segments of the supply chain:
						(i)One or more of the following types of producers: fiber, yarn, or fabric producers in the United
			 States.
						(ii)Apparel producers in the United States.
						(iii)Retail companies in the United States.
						(f)Use of fundsFunds distributed under subsection (e) may be used only to conduct applied research, development,
			 and education activities to enhance the competitiveness of businesses in
			 the United States in clean, eco-friendly apparel, other textile and
			 apparel articles, and sewn-product design and manufacturing.
			(g)RequirementsThe Secretary of Commerce may impose such requirements on the use of funds distributed under
			 subsection (e) as the Secretary considers necessary to ensure compliance
			 with subsection (f), including requiring reporting and assurances by the
			 entities using the funds.
			(h)Reports to congressThe Secretary of Commerce shall submit to Congress a report, not later than April 1 of each year,
			 explaining in detail how amounts in the STAR Fund were distributed under
			 subsection (e) and used under subsection (f) during the preceding calendar
			 year.
			
			6.
			Staged rate reductions
			Any staged reduction of a rate of duty proclaimed by the President before the effective date of
			 this Act, that—
			
				(1)
				would take effect after such effective date, and
			
				(2)
				would, but for an amendment made by this Act, apply to a subheading of the Harmonized Tariff
			 Schedule of the United States amended by this Act,
			applies to the corresponding rate of duty set forth in such amendment.
			7.
			Effective date
			This Act and the amendments made by this Act shall—
			
				(1)
				take effect on the 15th day after the date of the enactment of this Act; and
			
				(2)
				apply to articles entered, or withdrawn from warehouse for consumption, on or after such day.
			
